DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                               

                                         Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0308269) in view of in view of Lee et al. (US 2005/0044874). 
In regards to claim 1, Mitchell discloses an ice bucket assembly (an ice making, storage and dispensing compartment 30; Fig. 3) for use with an ice maker (ice maker portion of assembly 30) in a refrigerator (Refrigerator 10; Fig. 1), the ice bucket assembly (30) comprising: 
(ice storage bin 38) configured to store ice pieces (ice cubes 42) made by the ice maker; a crushing chamber (upper portion of ice pelleter 40) configured to crush the ice pieces (42) made by the ice maker and stored in the storage chamber (38) and thereby produce crushed ice (48); an extrusion chamber (lower portion of ice pelleter 40) having an extrusion head (extrusion die 54) configured to produce nugget ice (ice pellets 59) from the crushed ice (48); 
         at least one auger (54, 44) configured to move the ice pieces (42), whether uncrushed (via 44) or crushed (via 54), through the storage chamber (38), the crushing chamber (upper 40), and the extrusion chamber (lower 40), 
        wherein the nugget ice (59) produced by the extrusion head (54) is smaller in size as compared to the ice pieces (42) made by the ice maker (refer to pars. 3 and 33 for ice nuggets being smaller) and stored in the ice bucket assembly (38) prior to production of the nugget ice (59).
          Mitchell does not explicitly disclose a front cover having an opening for discharging the nugget ice, wherein the storage chamber, the crushing chamber, the extrusion chamber, and the at least one auger are arranged horizontally within the ice bucket assembly, with the storage chamber, the crushing chamber, and the extrusion chamber being arranged in order from a rear of the ice bucket assembly to the front cover, such that the extrusion head is disposed proximate to the opening in the front cover.
        Lee teaches an icemaker (10, Fig. 3), wherein a front cover (housing 31) having an opening (21) for discharging the nugget ice (refer to par. 57), wherein the storage chamber (container 20), the crushing chamber (chamber of crusher 30), the extrusion (portion of ice pelleter 40 with extrusion head or die 54; Fig. 3 of Mitchell), and the at least one auger (22) are arranged horizontally within the ice bucket assembly (as can be seen in Fig. 3), with the storage chamber (20), the crushing chamber (30), and the extrusion chamber being arranged in order from a rear of the ice bucket assembly to the front cover (as can be seen in Fig. 3), such that the extrusion head (extrusion head or die 54; Fig. 3 of Mitchell) is disposed proximate to the opening in the front cover (as can be seen in Fig. 3).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice bucket assembly of Mitchell to include a front cover that has an opening as taught by Lee in order to control the opening and closing of the opening (refer to par. 57 of Lee). 
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ice bucket assembly of Mitchell to arrange the storage chamber, the crushing chamber, the extrusion chamber, and the at least one auger to be arranged horizontally within the ice bucket assembly, with the storage chamber, the crushing chamber, and the extrusion chamber being arranged in order from a rear of the ice bucket assembly to the front cover, such that the extrusion head of Mitchell to be disposed proximate to the opening in the front cover, since the modification may be considered an obvious rearrangement of essential elements involves only routine skill in the art, see MPEP § 2144.04(VI)(C) (citing In re Japikse, 181 F.2d 1019, 86 U.S.P.Q. (BNA) 70 (C.C.P.A. 1950) (switch placement).
       Further, it is also noted that MPEP 2144 II states that "the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn 
In regards to claim 3, Mitchell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Mitchell teaches wherein the opening (ice dispenser outlet 53) of the front cover (as Mitchell modified by Lee, see housing cover 31 of Lee) is disposed in a bottom portion (as can be seen in Fig. 3) for discharging the nugget ice (59).
In regards to claim 6, Mitchell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Lee teaches wherein the ice bucket assembly (20) comprises an ice bucket (storage portion of 20) formed by an ice bucket bottom cover (bottom portion of 20 including shutter 42 of Lee), the ice bucket bottom cover having an enlarged rear portion (enlarged rear portion above motor 23) with an open top that forms the storage chamber where the ice pieces produced by the ice maker fall into and collect for storage until being dispensed as the nugget ice (as can be seen in Fig. 3 of Lee).
                                    
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2011/0308269) in view of in view of Lee et al. (US 2005/0044874), further in view of Hanson (US 3,756,041).  
In regards to claim 2, Mitchell meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the ice bucket assembly is configured to be removably mounted in an ice compartment region of the refrigerator as a removable ice bucket assembly. 
        Hanson teaches ice making apparatus (Fig. 1) wherein the ice bucket assembly (corresponding to hopper section 18) is configured to be removably mounted (refer to col.3, lines 5-6). 
          One ordinary skill in the art would understand that the removable mounting the ice bucket assembly in an ice compartment region of the refrigerator, in order to facilitate maintenance and cleaning. 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice bucket assembly of Mitchell such that the ice bucket assembly to be removably mounted in an ice compartment region of the refrigerator in view of Hanson in order to facilitate maintenance and cleaning.
         Further, the term “removably” is an extremely broad term as provided the right tools, nearly everything can be removed. Since the ice bucket assembly (30) of Mitchell could be removed from an ice compartment region (compartment of assembly 30) of the refrigerator (10) provided the right tools (for example during maintenance and cleaning) the ice bucket assembly (30) is considered removable.  
In regards to claim 5, Mitchell meets the claim limitations as disclosed above in the rejection of claim 1. Further, Mitchell teaches wherein the extrusion head (54) comprises a fixed extrusion plate (fixedly disposed; par. 29) having a plurality of extrusion openings (holes 61 of extrusion die 54), and a rotatable ice breaker (sweep arm 56) to produce the nugget ice (59) of a desired length (as can be seen in Fig. 5; par. 33), but fails to explicitly teach the rotatable ice breaker includes a curved surface.
         Hanson further teaches wherein the rotatable ice breaker (corresponding to an ice breaker and agitating assembly 86; Figs. 1-2) includes a curved surface (refer to Fig. 2 for curve surface of ice breaker 86).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ice bucket assembly of Mitchell to such that the rotatable ice breaker to include a curved surface as taught by Hanson in order to break ice being extruded from the passages into suitably sized pellets (refer to col.4, lines 49-51).
                                        Response to Arguments
Applicant's arguments filed on 11/23/2021 have been considered but are moot because
the arguments do not apply to the newly cited references.
The amended claims not taught by the previously cited references are taught by newly cited reference of Lee et al. (US 2005/0044874).
                                                    
                                                      Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763